DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities: the preamble “DML” should be clearly spell out.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schrodinger (US 2002/0085599).
With respect to claim 9, Schrodinger ‘599 shows and discloses a DML driver (TITLE; directly modulated semiconductor laser) comprising: a CMOS inverter circuit modulating current flowing into a laser diode on the basis of a digital signal (Section [037] CMOS circuit), wherein the current flowing into the laser diode is modulated on the basis of a level change in a voltage input as the digital signal (Section [023] input voltage VDat represent the digital signal, where current flowing through is reduced, thus an optical output power of laser diode is dependence on the signal Vdat; See also Section [002, 006]).

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
4.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schrodinger (US 2002/0085599).
With respect to claim 9, Schrodinger ‘599 shows and discloses a DML driver (TITLE; directly modulated semiconductor laser) comprising: a CMOS inverter circuit modulating current flowing into a laser diode on the basis of a digital signal (Section [037, 023] CMOS circuit modulating current base of digital signal), wherein the current flowing into the laser diode is modulated on the basis of a level change in a voltage input as the digital signal (Section [023] input voltage VDat represent the digital signal, where current flowing through is reduced, thus an optical output power of laser diode is dependence on the signal Vdat; See also Section [002, 006]).  The claim further requires the CMOS as a CMOS inverter circuit.  Schrodinger ‘599 discloses the use of CMOS but did not explicitly state the CMOS as inverter type.  However, it is well-known and held to be within the general skill in the art to select known material/known technology type on the basis of its suitability for the intended use as a matter of obvious design choice.  In this case, it is well known type of CMOS inverter in providing digital “0/1” output since it is a simplest type of CMOS logic gate consist of PMOS and NMOS FET (a simple single pair of p-channel and n-channel MOSFET in providing logic output in pull up or pull down in its logic “0/1”output).  

5.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schrodinger (US 2004/0081212).
(TITLE; Abstract; Fig 1-5 and respective sections; Section [002, 009, 042]). 
Allowable Subject Matter
6.	Claims 10-15, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10:
further comprising: a signal input terminal where the digital signal is input; a first voltage application terminal where a first DC voltage is applied; a second voltage application terminal where a second DC voltage is applied, the second DC voltage being lower than the first DC voltage; and wherein the CMOS inverter circuit comprises: a first PMOSFET; and a first NMOSFET, wherein a gate of the first PMOSFET and a gate of the first NMOSFET are connected to the signal input terminal, a source of the first PMOSFET is connected to the first voltage application terminal, a source of the first NMOSFET is connected to the second voltage application terminal, and a drain of the first PMOSFET and a drain of the first NMOSFET are connected to an anode of the laser diode.
	Claim 16:
the second DC voltage being lower than the first DC voltage; and wherein the CMOS inverter circuit comprises: a first PMOSFET; a second PMOSFET; a first NMOSFET; and a second NMOSFET, wherein a gate of the first PMOSFET and a gate of the first NMOSFET are connected to the first signal input terminal, a gate of the second PMOSFET and a gate of the second NMOSFET are connected to the second signal input terminal, a source of the first PMOSFET and a source of the second PMOSFET are connected to the first voltage application terminal, a source of the first NMOSFET and a source of the second NMOSFET are connected to the second voltage application terminal, and a drain of the first PMOSFET, a drain of the first NMOSFET, a drain of the second PMOSFET, and a drain of the second NMOSFET are connected to an anode of the laser diode.
Allowable Subject Matter
7.	The following is an examiner’s statement of reasons for allowance:
	The references Schrodinger (US 2002/0085599) and Schrodinger (US 2004/0081212) fail to teach 
Claim 17: 
In conjunction to a DML driver comprising: a first signal input terminal where a first digital signal is input; a second signal input terminal where a second digital signal is input; a first voltage application terminal where a first DC voltage is applied; a second voltage application terminal where a second DC voltage is applied, the second DC voltage being lower than the first DC voltage; and a CMOS inverter circuit comprising: a first PMOSFET; a second PMOSFET; a first NMOSFET; and a second NMOSFET, wherein a gate of the first PMOSFET and a gate of the first NMOSFET are connected to the first signal input terminal, a gate of the second PMOSFET and a gate of the second NMOSFET are connected to the second signal input terminal, a source of the first PMOSFET and a source of the second PMOSFET are connected to the first voltage application terminal, a source of the first NMOSFET and a source of the second NMOSFET are connected to the second voltage application terminal, and a drain of the first PMOSFET, a drain of the first NMOSFET, a drain of the second PMOSFET, and a drain of the second NMOSFET are connected to an anode of a laser diode.
	Claim 19: 
In conjunction to a DML driver comprising: a signal input terminal where a digital signal is input; a first voltage application terminal where a first DC voltage is applied; a second voltage application terminal where a second DC voltage is applied, the second DC voltage being lower than the first DC voltage; and a CMOS inverter circuit comprising: a first PMOSFET; and a first NMOSFET, wherein a gate of the first PMOSFET and a gate of the first NMOSFET are connected to the signal input terminal, a source of the first PMOSFET is connected to the first voltage application terminal, a source of the first NMOSFET is connected to the second voltage application terminal, and a drain of the first PMOSFET and a drain of the first NMOSFET are connected to an anode of a laser diode.
Claims 18, 20 are also allow by depending on allow claims 17, and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
	COMMUNICATION

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828